 1

 2

 3                           UNITED STATES DISTRICT COURT
 4                                   DISTRICT OF NEVADA
 5    ANA OCEGUEDA,                                         Case No. 2:15-cv-01884-JCM-EJY
 6                                      Petitioner,
             v.                                                        ORDER
 7
      WARDEN JO GENTRY, et al.,
 8
                                     Respondents.
 9

10          Good cause appearing, IT IS HEREBY ORDERED that petitioner’s unopposed motion for
11   extension of time (ECF No. 28) is GRANTED. Petitioner has until May 11, 2020, to oppose
12   respondents’ motion to dismiss (ECF No. 23).
13                 March
            DATED this    16, 2020.
                       ______ day of March 2020.
14

15
                                                          JAMES C. MAHAN
16                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
27

28


                                                      1
